Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Kyle Andrew Butler, Appellant                            Appeal from the 6th District Court of
                                                         Lamar County, Texas (Tr. Ct. No. 27382).
No. 06-19-00209-CR         v.                            Memorandum Opinion delivered by Justice
                                                         Burgess, Chief Justice Morriss and Justice
The State of Texas, Appellee                             Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment and bill of costs
by deleting the assessment of $1,224.75 for attorney fees. As a result, both the trial court’s
judgment and the bill of costs should reflect $609.00 as the total amount of court costs. As
modified, the judgment of the trial court is affirmed.
       We note that the appellant, Kyle Andrew Butler, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                         RENDERED APRIL 14, 2020
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk